DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi, US 2007/0091729.
Regarding claim 9, Takahashi discloses a regulator key for a timepiece movement comprising: 
a base (72) configured to be attached to a regulator and carrying two arms (81, 82) configured to limit clearance of a balance spring,
wherein the two arms project from the base parallel to each other, leaving an interstice (85) configured to receive the balance spring, 
wherein the two arms each include a projecting surface (83, 84) which decreases away from the base to limit dimensions of an end of the regulator key and the two arms each include a partially hollow central portion so that a free end of each arm forms a hook extending mainly parallel to the longitudinal direction of the interstice and running alongside the interstice configured to receive the balance spring (Fig 7A-D).

Regarding claim 11, Takahashi discloses the regulator key has an axis of symmetry passing through the center of the base (Fig 7A axis E).
Regarding claim 12, Takahashi discloses the sides of the two arms running alongside the interstice are substantially C-shaped (Fig 7C).
Regarding claim 13, Takahashi discloses the sides of the two arms running alongside the interstice are flat (Fig 7B).
Regarding claim 14, Takahashi discloses the sides of the two arms running alongside the interstice are parallel (Fig 7A).
Regarding claim 15, Takahashi discloses the surfaces of the sides of the two arms running alongside the interstice, which face each other, are substantially I-shaped (Fig 7D).
Regarding claim 16, Takahashi discloses a timepiece movement comprising:
a resonator including a balance and balance spring (Fig 2); and 
a regulator system (60) adjusting an active length of the balance spring; 
wherein the regulator system includes a regulator key (70) including a base (72) configured to be attached to a regulator and carrying two arms (81, 82) configured to limit clearance of a balance spring,
wherein the two arms project from the base parallel to each other, leaving an interstice (85) configured to receive the balance spring; wherein the two arms each include a projecting surface (83, 84) which decreases away from the base to limit dimensions of an end of the regulator key and the two arms each include a partially 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844     

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833